U.S. District Court
Western District of Virginia (Roanoke)
CRIMINAL DOCKET FOR CASE #: 7:18-mj-00149-RSB-1_

Internal Use Only ERE SS

    
 
 

  
 

 

CS Fir
% yey

Case title: USA v. Hill Date Filed: 12/24/20]8| Mdy
Other court case number: 1:13CR435 Middle District of North . Clr ay

Carolina— Greensboro oN ay rages
i

Oo
. . SCL , =
Assigned to: Magistrate Judge Robert S. Ve

Ballou

Defendant (1)

Brian David Hill represented by Randy Virlin Cargill
Federal Public Defenders Office
Suite 420
210 First Street, SW
Roanoke, VA 24011
540-777-0880
Fax: 777-0890
Email: randy _cargill@fd.org
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Designation: Public Defender or
Community Defender Appointment
Bar Status: Active

Pending Counts Disposition
None

Highest Offense Level (Opening)

None
Terminated Counts Disposition
None

Highest Offense Level (Terminated)

None
Complaints Disposition
None

 

USCA4 1

Case 1:13-cr-004325-TDS Document 176-5 Filed 05/15/19 Pane 1 of 4
Plaintiff

USA represented by Duty Assistant — Roanoke
UNITED STATES ATTORNEYS OFFICE
PO BOX 1709
ROANOKE, VA 24008-1709
Email: USAVAW.ECFDutyRke@usdoj.gov
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Designation: US Attorney
Bar Status:

 

Kari Kristina Munro

United States Attorneys Office
310 First Street, S.W. Room 906
Roanoke, VA 24008
540-857-2967

Fax: 540-857-2179

Email: kari munro@usdoj. gov
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Designation: US Attorney

Bar Status: Active

Email All Attorneys
Email All Attorneys and Additional Recipients

 

Date Filed # | Page | Docket Text

 

12/24/2018 1 5 | Charging Documents from Middle District of North Carolina—Greensboro —
Rule 5(c)(3) as to Brian David Hill (kab)

 

12/24/2018 Arrest ~ 5(c)(3) of Brian David Hill (kab)

 

12/24/2018 2 NOTICE OF HEARING as to Brian David Hill (CUSTODY) (FTR) Initial
Appearance — Rule 5c3 set for 12/26/2018 02:45 PM in Roanoke before
Magistrate Judge Robert S. Ballou.(kab)

 

12/26/2018

Jo
\o

Minute Entry for proceedings held before Magistrate Judge Robert S.
Ballou:Initial Appearance Rule 32.1 re Revocation of Supervised Release as to
Brian David Hill held on 12/26/2018 Appearance entered by Kari Kristina
Munro for USA,Randy Virlin Cargill for Brian David Hill on behalf of
defendant. Defendant remanded. (FTR Operator: K. Brown) (kab)

 

12/26/2018 4 ORAL ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Brian
David Hill entered by Magistrate Judge Robert S. Ballou on 12/26/2018. (kab)

 

12/26/2018

In

FTR Log Notes as to Brian David Hill for Initial Appearance in the Roanoke
Division in CR3 held before Judge Robert S. Ballou on 12/26/2018. In
accordance with 28 USC 753(b), I certify that I monitored the digital recording
of this proceeding and that it is a true and correct record, that it is sufficiently
intelligible when played on the FTR (For the Record) Player, and that it can be
transcribed without undue difficulty. FTR Operator: K. Brown (kab)

 

 

 

 

 

 

USCA4 2

Case 1:13-cr-004325-TDS Document 176-5 Filed 05/15/19 Pane ? of 4
 

12/26/2018

In

10

Order Committing Defendant for Psychiatric Evaluation as to Brian David Hill
Psychiatric Exam due by 2/9/2019. Signed by Magistrate Judge Robert S.
Ballou on 12/26/2018. (kab)

 

01/03/2019

hK

12

MOTION for Reconsideration re 6 Order Committing Defendant for Psychiatric
Evaluation by Brian David Hill. (ck)

 

01/07/2019

19

Motion for Transcripts by Brian David Hill. (kab) (Entered: 01/15/2019)

 

01/10/2019

31

MOTION for Summary Judgment and Continue Supervised Release by Brian
David Hill. (kab) (Entered: 01/15/2019)

 

01/15/2019

42

ORDER denying without prejudice 7 Motion for Reconsideration, 8 Motion for
Preparation of Transcript, and 9 MOTION for Summary Judgment and
Continue Supervised Release filed by Brian David Hill. Signed by Magistrate
Judge Robert S. Ballou on 1/15/2019. (kab)

 

01/17/2019

45

ORDER granting a continuance of the evaluation period at FCI Butner, as to
Brian David Hill re 6 Order Committing Defendant for Psychiatric Evaluation.
Signed by Magistrate Judge Robert S. Ballou on 1/15/2019. (kab)

 

01/17/2019

(Court only) ***Staff Note as to Brian David Hill: 11 efaxed to J. McPhatter
and Antonia Loyd at Butner at the fax numbers on the order, this date. (kab)

 

01/24/2019

46

Declaration in support of 7 Motion for Reconsideration by Brian David Hill
(ck)

 

02/13/2019

51

Motion for Preparation of Transcript at government expense bv Brian David
Hill. (ck)

 

02/13/2019

Request for docket sheet by Brian David Hill. Clerk mailing docket sheet to
address listed on envelope. (ck)

 

02/22/2019

54

MOTION for Recusal or Disqualification of Judge. (Clerk also mailing docket
sheet and copy of 10 ) (Attachments: # 1 Attachment A, #2 Cover Letter)(ck)

 

02/22/2019

17

Notice of Correction: DE 15 was deleted by clerk. FTR certificate and notes
were inadvertently filed in this case, and belonged in another. (kab)

 

03/04/2019

(Court only) Set/Reset Deadlines as to Brian David Hill: Psychiatric Evaluation
period extended to 3/25/2019. Se DE 11 . On 1/17 the eval period was extended
30 days. Final evaluation should be to the court within 2 weeks after that, or by
4/8/19. (kab)

 

03/29/2019

64

Declaration of Brian David Hill in opposition to charge under Document #1 as
to Brian David Hill (ck)

 

04/22/2019

(Court only) ***Staff Note as to Brian David Hill: Clerk called Butner to
inquire about he psych evaluation as it has not been received by the court.
Defendant has been moved from Butner and is currently in FCI Petersburg, VA.
Clerk is waiting for a call back from Butner as to the evaluation. (kab)

 

04/23/2019

(Court only) ***Staff Note as to Brian David Hill: Per phone call from Dawn
Henry, evaluator at FMC Butner, she will have the completed psych eval to the
court by Friday, 4/26. (kab)

 

 

04/26/2019

 

 

 

Psychiatric Report Received (Sealed) as to Brian David Hill (kab)

 

USCA4 3

Case 1:13-cr-004325-TDS Document 176-5 Filed 05/15/19 Pane 32 of 4

 
 

05/07/2019 (Court only) ***Staff Note as to Brian David Hill: Deft arrived at Central
Virginia Regional Jail this date. Competency hearing to be scheduled as soon as
possible. (kab)

 

05/07/2019 | 20 NOTICE OF HEARING as to Brian David Hill (CUSTODY) (FTR)
Competency Hearing set for 5/14/2019 02:30 PM in Roanoke before Magistrate
Judge Robert S. Ballou.(kab)

 

05/14/2019 {21 69 | Minute Entry for proceedings held before Magistrate Judge Robert S.
Ballou:Competency Hearing as to Brian David Hill held on 5/14/2019,
Detention Hearing as to Brian David Hill held on 5/14/2019. Defendant
released on Bond. (FTR Operator: Kk. Brown)(kab) (Entered: 05/15/2019)

 

05/14/2019 | 22 FTR Log Notes as to Brian David Hill for Competency Hearing in the Roanoke
Division in CR3 held before Judge Robert S. Ballou on 5/14/2019. In
accordance with 28 USC 753(b), I certify that I monitored the digital recording
of this proceeding and that it is a true and correct record, that it is sufficiently
intelligible when played on the FTR (For the Record) Player, and that it can be
transcribed without undue difficulty. FTR Operator: K. Brown (kab) (Entered:
05/15/2019)

 

05/14/2019 = | 23 Oral Order Finding Defendant Competent as to Brian David Hill entered by
Magistrate Judge Robert S. Ballou on 5/14/2019. (kab) (Entered: 05/15/2019)

 

 

 

05/14/2019 | 24 71 | Waiver of Rule 32.1 Hearing by Brian David Hill (kab) (Entered: 05/15/2019)

05/14/2019 | 25 72 | Unsecured Bond Entered as to Brian David Hill in amount of $ 20,000.00 (kab)
(Entered: 05/15/2019)

05/14/2019 | 26 74 | ORDER Setting Conditions of Release as to Brian David Hill (1) $20,000.00

Unsecured. Signed by Magistrate Judge Robert S. Ballou on 5/14/2019. (kab)
(Entered: 05/15/2019)

 

05/14/2019 | 27 77 | ORAL ORDER denying without prejudice 13 Motion for Preparation of
Transcript at government expense as to Brian David Hill-—See DE 10 Order.
And (1); finding as moot 16 Motion for Recusal as to Brian David Hill (1) as
defendant did not formally appeal this court's decision. Entered by Magistrate
Judge Robert S. Ballou on 5/14/2019. (kab) (Entered: 05/15/2019)

 

 

05/15/2019 (Court only) ***Staff Note as to Brian David Hill: Clerk sent email to Middle
District of North Carolina (InterdistrictTransfer NCMD@ncmd.uscourts.gov)
to let them know that defendant was released on bond here, and is expecting to
have his final supervised release revocation hearing in their court. The WDVA
USPO was handling a "courtesy" supervision of this defendant, as he resides in
Martinsville with his mother. Clerk prepared an appendix file of the case for
NCMD and emailed it. The case in the WDVA remains open at this time, as the
deft is on this court's bond. (kab)

 

 

 

 

 

USCA4 4

Case 1:13-cr-004325-TDS Document 176-5 Filed 05/15/19 Pane 4of4
